 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CHRIS EPPERSON,                                    Case No. 1:19-cv-00743-DAD-BAM
12                        Plaintiff,                     ORDER DENYING MOTION TO PROCEED
                                                         IN FORMA PAUPERIS WITHOUT
13            v.                                         PREJUDICE
14    STATE OF CALIFORNIA, et al.,                       (Doc. No. 2)
15                        Defendants.                    ORDER REQUIRING PLAINTIFF TO FILE
                                                         LONG FORM APPLICATION TO PROCEED
16                                                       IN FORMA PAUPERIS OR PAY FILING FEE
17                                                       THIRTY (30) DAY DEADLINE
18

19          Plaintiff Chris Epperson (“Plaintiff”), proceeding pro se, filed this action on March 28,

20   2019. (Doc. No. 1.) Plaintiff did not pay the filing fee in this action and instead filed an application

21   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. No. 2.)

22          Plaintiff’s application to proceed in forma pauperis was not adequately completed. Plaintiff

23   failed to indicate whether he is the petitioner/plaintiff/movant and identified his name as “Facto

24   quoto Salis malice.” Plaintiff further stated that he is not incarcerated but then identified the place

25   of his incarceration as “Only marines clone.” In response to questions regarding whether he is

26   employed at the institution where he is incarcerated and receives payment, Plaintiff responded “3”

27   and “5,” respectively. Plaintiff further indicated that he is currently employed but declined to

28   identify the amount of his take-home salary or wages and pay period or give the name and address
                                                         1
 1   of his employer. Plaintiff responded to questions regarding his income by stating that he has

 2   received rent payments, interest, dividends, pensions, annuities, life insurance payments, gifts,

 3   and/or inheritances within the past twelve months but did not describe each source of money, the

 4   amount received, and what he expects he will continue to receive. Plaintiff additionally indicated

 5   that he has cash or checking or savings accounts, but in response to questions regarding the total

 6   amount, Plaintiff responded “(leave to Court).” Plaintiff stated on his application that he owns real

 7   estate, stocks, bonds, securities, other financial instruments, automobiles, or other things of value,

 8   but when asked to describe the property and state its value, Plaintiff solely listed his name and a

 9   P.O. Box address in Buffalo, New York. In response to questions regarding persons who are

10   dependent on Plaintiff for support, their relationship to Plaintiff, and the amount contributed to their

11   support, Plaintiff responded “14240-4215.” Plaintiff further dated his application as “93706.”

12          As written, Plaintiff’s application is incoherent and insufficient for the Court to determine

13   if he is entitled to proceed without prepayment of fees in this action. Plaintiff is reminded that he

14   must disclose all assets and sources of money he receives, including the amounts. Further, the in

15   forma pauperis application must be completed in full and must state sufficient information for the

16   Court to determine the ability to pay the costs of litigation.

17          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

18   in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. Plaintiff must accurately

19   and adequately answer the questions presented on the form. If Plaintiff is unwilling to complete

20   and submit the long form application, Plaintiff must pay the filing fee in full.
21          Based upon the foregoing, it is HEREBY ORDERED that:

22          1.      Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is DENIED,

23   without prejudice;

24          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

25   Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

26          3.      Within thirty (30) days of the date of this order, Plaintiff shall either (1) pay the
27   $400.00 filing fee for this action, or (2) complete and file the enclosed Application to Proceed in

28   District Court Without Prepaying Fees or Costs (Long Form) – AO 239; and
                                                         2
 1          4.     If Plaintiff fails to comply with this order, the Court will dismiss this action for

 2   failure to obey a court order and/or failure to prosecute.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    July 1, 2019                              /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
